MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00298-CV

Thomas A.      Phillips   d/b/a
                         R2CM, Appealed from the 284th District Court
Appellant                        of Montgomery County. (Tr. Ct. No. 12-
v.                               09-09419 CV). Opinion delivered Per
                                 Curiam.
Gene Vincent and Kendra Vincent,
Appellees
TO THE 284TH DISTRICT COURT OF MONTGOMERY COUNTY,
GREETINGS:
       Before our Court of Appeals on April 16, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on December 12, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellant, Thomas A. Phillips d/b/a R2CM.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, April 24,
2015.